United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
            IN THE UNITED STATES COURT OF APPEALS
                                                  December 20, 2006
                    FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                         No. 05-60281
                       Summary Calendar


UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

CLAUDE CHRISTOPHER JOHNSON,

                                   Defendant-Appellant.

                     --------------------
         Appeal from the United States District Court
           for the Southern District of Mississippi
                    USDC No. 2:03-CR-29-1
                     --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Claude Christopher Johnson appeals the sentence

imposed following his guilty-plea conviction for bank

robbery.     He argues that his appeal is not barred by

the appeal waiver provision in his memorandum of

understanding (MOU) with the Government because the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 05-60281
                              -2-

district court did not adequately address the waiver

provision at rearraignment.     The Government seeks to

enforce the waiver.

    We hold that Johnson was adequately informed of the

terms of the waiver provision and that he indicated his

knowledge and understanding of the MOU.     See United

States v. McKinney, 406 F.3d 744, 746 (5th Cir. 2005).

Accordingly, we enforce the waiver and affirm the

district court’s judgment.

    The Government’s motion to dismiss the appeal is

denied because a valid appeal waiver does not implicate

our jurisdiction.     United States v. Story, 439 F.3d

226, 230-31 (5th Cir. 2006).

    AFFIRMED; MOTION DENIED.